—In an action to recover *388damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Westchester County (Burchell, J.), dated November 16,1992, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $250,000.
Ordered that the judgment is affirmed, with costs.
In this negligence action, the 24-year-old plaintiff suffered a head injury and comminuted, open fractures of the metatarsals of her left foot. Considering the totality of the plaintiff’s injuries, the three surgical operations that they required, the plaintiff’s lengthy recovery period, the continued pain and weakness from which she suffers, and the severe curtailment of the athletic activities that were important to her before the accident, the jury’s award is not excessive since it does not materially deviate from what would be reasonable compensation (see, CPLR 5501 [c]). Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.